
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1487
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of Homeland
		  Security, in coordination with the Secretary of State, to establish a program
		  to issue Asia-Pacific Economic Cooperation Business Travel Cards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia-Pacific Economic Cooperation
			 Business Travel Cards Act of 2011.
		2.Asia-Pacific Economic Cooperation Business
			 Travel Cards
			(a)In generalDuring the 7-year period ending on
			 September 30, 2018, the Secretary of Homeland Security, in coordination with
			 the Secretary of State, is authorized to issue Asia-Pacific Economic
			 Cooperation Business Travel Cards (referred to in this section as ABT
			 Cards) to any eligible person, including business leaders and United
			 States Government officials who are actively engaged in Asia-Pacific Economic
			 Cooperation business. An individual may not receive an ABT Card under this
			 section unless the individual has been approved and is in good standing in an
			 international trusted traveler program of the Department of Homeland
			 Security.
			(b)Integration with existing travel
			 programsThe Secretary of
			 Homeland Security may integrate application procedures for, and issuance,
			 suspension, and revocation of, ABT Cards with other appropriate international
			 trusted traveler programs of the Department of Homeland Security.
			(c)Cooperation with private
			 entitiesIn carrying out this
			 section, the Secretary of Homeland Security may consult with appropriate
			 private sector entities.
			(d)RulemakingThe Secretary of Homeland Security, in
			 coordination with the Secretary of State, may prescribe such regulations as may
			 be necessary to carry out this section, including regulations regarding
			 conditions of or limitations on eligibility for an ABT Card.
			(e)Fee
				(1)In generalThe Secretary of Homeland Security
			 may—
					(A)prescribe and collect a fee for the
			 issuance of ABT Cards; and
					(B)adjust such fee to the extent the Secretary
			 determines to be necessary to comply with paragraph (2).
					(2)LimitationThe Secretary of Homeland Security shall
			 ensure that the total amount of the fees collected under paragraph (1) during
			 any fiscal year is sufficient to offset the direct and indirect costs
			 associated with carrying out this section during such fiscal year, including
			 the costs associated with establishing the program.
				(3)Account for collectionsThere is established in the Treasury of the
			 United States an APEC Business Travel Card Account into which
			 the fees collected under paragraph (1) shall be deposited as offsetting
			 receipts.
				(4)Use of fundsAmounts deposited into the APEC Business
			 Travel Card Account—
					(A)shall be credited to the appropriate
			 account of the Department of Homeland Security for expenses incurred in
			 carrying out this section; and
					(B)shall remain available until
			 expended.
					(f)Termination of programThe Secretary of Homeland Security, in
			 coordination with the Secretary of State, may terminate activities under this
			 section if the Secretary of Homeland Security determines such action to be in
			 the interest of the United States.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
